Citation Nr: 0532338	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-14 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis, left knee, status post-operative, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A February 1995 rating decision 
continued the veteran's evaluation for his low back 
disability and granted an increase for the residuals of a 
left knee meniscectomy, and the veteran perfected an appeal 
of that decision.  A May 2001 rating decision granted service 
connection and a separate rating for the arthritic symptoms 
of the veteran's left knee disability and an increase for his 
lumbar disc disease.  Upon receipt of notice of that 
decision, the veteran, in a May 2001 letter, withdrew all of 
his appeals.  In April 2002, however, the veteran submitted a 
timely Notice of Disagreement (NOD) with the May 2001 
decision.  A Statement of the Case (SOC) was issued in August 
2002 on the issues of the left knee arthritis and the lumbar 
disc disease, and the veteran's substantive appeal was 
received in October 2002.  

In light of the fact that the May 2001 rating decision did 
not address the issue of the left knee meniscectomy 
residuals, which had previously been on appeal but been 
withdrawn, the veteran's April 2002 NOD was not timely as to 
that issue.  Thus, the May 2001 withdrawal of his appeal of 
that issue was final, and the February 1995 rating decision 
became final.  Id.  As a result, the Board has no 
jurisdiction of that issue, and it will not be a part of or 
discussed in this decision.

The veteran indicated in his October 2002 substantive appeal 
that he desired a Travel Board Hearing.  A March 2005 RO 
letter informed the veteran that his hearing was scheduled 
for May 26, 2005.  The veteran failed to appear for his 
Travel Board hearing, and the claim file reflects no evidence 
of a request that the hearing be rescheduled.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2004).  The veteran did appear at the September 2003 RO 
hearing he requested, and a transcript of that hearing is 
associated with the claim file.
In his October 2002 substantive appeal, the veteran requested 
an increased rating for his service-connected right knee 
disability and entitlement to a total disability rating on 
the basis of individual unemployability.  As the RO has not 
had opportunity to address those issues, they are referred to 
the RO for appropriate development and action.

The issue of entitlement to a rating in excess of 60 percent 
for intervertebral disc syndrome is addressed in the REMAND 
portion of the document below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's left knee arthritis manifests with 
subjective complaints of pain, degenerative arthritis, slight 
to mild limitation of motion on flexion, and normal 
extension.

3.  Neither limitation of motion on flexion to 30 degrees or 
less, nor extension limited to 15 degrees or more has been 
more nearly approximated.

4.  The evidence of record does not show the veteran's 
disability picture for his left knee arthritis to be so 
unusual or exceptional so as to render the rating schedule 
impractical.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
traumatic arthritis, left knee, status post-operative, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005); VA O.G.C. 
Prec. Op. No. 9-2004 (Sept. 17, 2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an August 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well an August 2002 SOC, and a January 
2005 Supplemental Statement of the Case (SSOC).  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC and SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination report.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. 
§ 7104(a); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).


When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).

Historically, an August 1978 rating decision granted service 
connection for residuals of a lateral meniscectomy of the 
left knee.  A March 1982 rating decision reduced the 
evaluation of the left knee from 20 percent to 10 percent, 
effective January 1982.  The veteran's current application 
for an increased rating was received in October 1994.

The January 1995 VA examination report reflects that the 
veteran related that he underwent an initial in-service 
menisecectomy and a second one to debride his left knee in 
1984, but he again had developed bone chips, and a Baker's 
cyst, which were causing increased pain.  He also related 
that his knee gave out from under him, and that he had 
arthritis.  He worked as a custodian for the Postal Service 
and related that he missed three to four weeks a year due to 
his back and knee pain, for which he took Naprosyn.  He 
related that if he did anything, he was unable to get out of 
bed the next day.  Physical examination of the left knee 
revealed it to be swollen, and the range of motion was 0 to 
100 degrees, at which point the veteran complained of severe 
pain in his low back.  The motion was accompanied by crepitus 
and cracking, and osteophytes were palpable on both sides of 
the knee.  The diagnosis was, advanced degenerative 
arthritis, left knee, with multiple loose bodies, status 
post-operative.

The February 1995 rating decision increased the evaluation of 
the left knee menisecectomy residuals from 10 percent to 20 
percent, effective June 1994.  In October 1995, the veteran 
underwent an arthroscopic examination of his left knee to 
debride the loose bodies.  The procedure also revealed 
considerable degenerative disease, and his provider observed 
that the prognosis for the veteran's long-range 
symptomatology was a total knee replacement in the distant 
future.

A January 1998 note reflects that the veteran was being 
treated with injections for his knee symptoms, and that 
physical examination revealed range of motion of 0 to 100 
degrees, with no varus or valgas instability.  The November 
2000 VA neurology examination report reflects that the 
veteran reported that he missed several weeks a year from 
work due to his back and knee pain, and that he could not 
bend or lift.  He rose three hours early and took a pill to 
gather the necessary endurance to go to work, and related 
that he could not get up if he had to depend on his left 
knee.  He used a cane and left knee brace for ambulation.

At the February 2001 VA examination, the veteran related that 
his disabilities caused him to miss approximately two months 
a year, including vacation time, primarily due to his low 
back disability, but also because of his left knee as well.  
He wore a knee brace.  The examiner observed the veteran to 
walk with a cane.  When he walked without the cane, he 
exhibited a very noticeable limp.  Physical examination of 
the left knee revealed moderate varus and valgus instability, 
with negative drawer sign, but strongly positive McMurray's 
test.  Range of motion was 0 to 120 degrees, with a very 
audible and palpable pop and crepitus on flexion.  There also 
was a very large ridge of osteophytes along the joint 
margins.  The examiner observed that the left knee did 
exhibit weakened movement and incoordination, and that 
overuse or a flare-up could result in a decrease in range of 
motion of up to 50 percent, and that pain significantly 
limited the veteran's functional ability during flare-ups or 
repeated use.

The September 2001 rating decision granted a separate 
service-connected rating for traumatic degenerative 
arthritis, left knee, with a 10 percent evaluation, effective 
June 1994.  This rating decision also granted a temporary 100 
percent evaluation for the veteran's October 1995 left knee 
arthroscopic procedure, effective October 1995, and the 20 
percent evaluation for the meniscectomy residuals resumed, 
effective December 1, 1995.

The March 2004 examination report reflects that the veteran 
related that, on a scale of 1 to 10, even with large doses of 
narcotics for his back and knee pain, he rated his chronic 
left knee pain as 2 to 4, and exacerbation to 5 to 7 with 
motion during the day, and sometimes 8+ for short duration.  
He also related that his pain awakened him from his sleep.  
He wore a neoprene brace with a plastic hinge, and he used a 
cane to walk when not at work.  He reported that he lost many 
days of work, and that he was having a more difficult time 
coping with the demands of his job.  The examiner observed 
the veteran to rise slowly from his chair and to walk with a 
moderately antalgic gait.  He used a cane to decrease weight 
bearing on the left.  The examiner also observed medial 
hypertrophy of the knee when compared with the right.  There 
was mild palpable parapatellar pain.  Range of motion on 
passive flexion was to 100 degrees and to 120 degrees on 
active flexion.  Extension was to 0 degrees.  The strength of 
the knee and leg was 4/5 on flexion and extension, with 
guarding due to internal capsular pain.  Drawer sign was 
negative, and there was significant bilateral internal 
capsular pain with varus/valgus of the left knee.  X-rays 
showed degenerative versus post-traumatic changes in the 
lateral margin with preserved joint spacing and degenerative 
changes in the intercondylar notch with possible loose bodies 
at the lateral margin and the suprapatellar region.

Initially, the Board notes the veteran's representative's 
assertion that the examiner at the March 2004 examination 
noted the absence of the veteran's claim file.  The Board 
does not find prejudice, however, as the examiner considered 
the veteran's history, and provided an examination adequate 
for rating purposes.  Moreover, it is the symptomatology of 
the veteran's arthritis, not the etiology, which is pertinent 
for evaluating the level of disability.  Further, in 
evaluating the arthritis, the Board will also consider the 
symptomatology shown on all of the medical evidence 
throughout the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board finds that the veteran's arthritic symptomatology 
more nearly approximates a 10 percent evaluation.  38 C.F.R. 
§§ 4.3, 4.7.  The rating criteria provide that traumatic 
arthritis substantiated by X-ray is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  With any form of arthritis, painful 
motion is an important factor.  It is the intention of the 
rating schedule to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in 
order where arthritis is established by 
X-ray findings and no actual limitation of motion of the 
affected joint is demonstrated.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Where compensable limitation of 
motion is demonstrated in the joint, the Lichtenfels rule is 
not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board notes the findings for the veteran's range of 
motion at the March 2004 examination were listed as 0 to 120 
degrees active motion and 0 to 100 degrees passive motion.  
Similarly, the January 1998 examination also revealed motion 
of 0 to 100 degrees.  On the February 2001 examination, range 
of motion was 0 to 120 degrees, but the examiner noted that 
the motion could decrease by up to 50 percent during a 
flareup or on overuse.  

These findings reflect a noncompensable limitation of motion 
on flexion even during a flareup.  Because some limitation of 
motion is shown, a 10 percent rating is warranted under 
Diagnostic Code 5010 and 38 C.F.R. § 4.59.  To warrant an 
evaluation of 20 percent, however, limitation of motion on 
flexion must be to 30 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Such is clearly not the case.  

Thus, the Board finds that 10 percent adequately compensates 
the veteran for the arthritis residuals of his left knee 
disability.  The veteran's left knee has manifested no 
limitation of motion on extension, so a separate evaluation 
for that symptom has not been more nearly approximated.  See 
Diagnostic Code 5261; VA O.G.C. Prec. Op. No. 9-2004.  
Moreover, symptomatology attributed to his meniscectomy 
residuals cannot be considered, as he is separately 
compensated for those symptoms.  38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided). 

The Board also finds no basis on which to disagree with the 
RO's determination that the veteran's left knee arthritis is 
not so unusual or exceptional so as to render the rating 
schedule impractical and merit a referral to the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, for extra-schedular consideration.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
The veteran has required on-going periodic physical therapy 
but not frequent hospitalization for his left knee.  Further, 
the evidence shows that, while his left knee has impacted his 
employment, the primary impact has been due to his back 
disability.  In addition, the evidence does not reveal that 
his left knee arthritis symptoms, in and of themselves, 
result in marked interference with employment.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis, left knee, status post-operative, is denied.


REMAND

In his written submissions and his testimony at the RO 
hearing, the veteran related that he had undergone two 
surgical procedures on his back, a 1998 excision of a sacral 
mass and a laminectomy in either 2001 or 2002 at the VA 
Medical Center in Albany, New York.  See Transcript, p. 3.  
The treatment records of the 1998 procedure are associated 
with the claim file, but the claim file reflects no record of 
a second procedure.  An October 2003 deferred rating decision 
directed development for the records, and the Board notes 
initials by the entry.  The Board notes no record, however, 
of a request of the Albany medical center or a negative 
reply.  The claim file reflects that records of the 1998 
procedure done at Albany were printed in January 2005, but 
there is no notation of an unsuccessful search for records of 
a laminectomy.  Although the veteran has received the maximum 
schedular rating for his intervertebral disc syndrome under 
the pre-2002 criteria, the claim file reflects evidence of a 
possible marked impact on his employment for that period.  
Those records will be helpful to a determination under 
38 C.F.R. § 3.321(b)(1) for that period.

The rating criteria for spine pathology have been changed 
twice since the veteran submitted his claim.  The Board notes 
that the January 2005 SSOC reflects that the veteran's back 
evaluation was considered "in light of both old and new 
criteria," but it does not reflect the two rating criteria 
which became effective on September 23, 2002, and September 
26, 2003, respectively.  The August 2002 SOC was issued prior 
to the changes, and the 2005 SSOC did not include the revised 
regulations.  Thus, the veteran has not been properly 
notified of the new criteria.  38 C.F.R. §§ 19.30, 19.31 
(2005).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain any treatment 
records related to the veteran's low 
back disability, to include a 
laminectomy in 2001 or 2002 extant at 
the VA Medical Center, Albany, New York.  
In the event that no records are 
available, documentation of the inquiry 
and a negative response should be 
included in the claim file.

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record, and 
apply the rating criteria most favorable 
to the veteran, to include consideration 
for an extra-schedular rating where 
appropriate.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran a SSOC, which includes 
the revised criteria, and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


